DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed May 24, 2022 (hereinafter “05/24/22 Amendment") has been entered, and fully considered.  In the 05/24/22 Amendment, claims 1-4, 6, 8-15, 17, 18, & 21 were amended, and claims 7, 19, & 20 were cancelled (claim 16 was previously cancelled).  No claims were newly added.  Accordingly, claims 1-6, 8-15, 17, 18, & 21 are now pending in the application.
3.	The 05/24/22 Amendment has overcome the objections to the drawings and claims, and the rejections under §§ 112(b), 102, & 103 previously set forth in the Non-Final Office Action mailed 03/03/22 (“03/03/22 Action”).    
4.	New claim objections and new grounds of rejection under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Objections
5.	Claims 3 & 21 are objected to because of the following informalities:  
	a.	In claim 3, lines 8-9, the recitation of “including a time which the micro needles are retrieved from the target tissue” should instead recite --including a time during which the micro needles are retrieved from the target tissue-- for grammatical reasons. 
b.	In claim 21, line 8, the recitation of “the portion of each of micro needles” should instead recite --the portion of each of the plurality of micro needles-- to be consistent with the other recitations in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-6, 8-15, 17, 18, & 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 1 recites the limitation “wherein the cooling unit is configured to cool the protruded parts of the micro needles respectively while preventing cooling of a surface of the target tissue” (emphasis added) in lines 12-13.  This recitation renders the claim indefinite, as the scope of the term “preventing” is unclear.  
For example, Applicant’s specification defines “an insertion path” as the path from the surface (of the tissue) to a target volume (of the tissue) [see Applicant’s published application (U.S. 2021/0196968) at ¶[0048]].  Applicant further describes that “since the end of the insertion unit 10 has been heated, damage to the tissue attributable to high heat may occur at a touched portion on the insertion path when the operation of drawing out the end of the insertion unit 10 is performed. Such damage may intensively occur in the tissue locally coming into contact with the end of the insertion unit 10.”) [¶[0048], emphasis added, note again that the “insertion path” comprises both the tissue surface and the target volume of the tissue].  The Specification further recites that “[u]nnecessary damage to the tissue can be minimized by cooling the end of the insertion unit 10 through the cooling unit 40 before the process of drawing out the end of the insertion unit 10 from the tissue or during the process” [¶[0048]].  
Thus, based on the foregoing, it would appear that cooling the end of the insertion unit (10) would result in at least an indirect cooling of the tissue along the insertion path, which includes the tissue surface.  As such, and based on the reading of the Specification, it appears that the term “preventing” may mean merely limiting (or minimizing), but not completely prohibiting, cooling.  Stated another way, the limitation of “preventing cooling of a surface of the target tissue” could be interpreted as not “directly” cooling the surface of the target tissue, which is how the term will be interpreted for the purposes of examination, since this interpretation appears to be consistent with the description provided in Applicant’s Specification (noted above).  For the foregoing reasons, clarification is required regarding the scope of the term “preventing.”  
9.	Claims 2-6, and 8-15 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
10.	Claim 17 recites the limitation “applying RF energy to the micro needles” in line 5, followed by “driving a cooling unit to prevent thermal damage to the tissue” in lines 6-7.  These recitations render the claim indefinite, as applying RF energy, in a basic sense, involves thermally “damaging” tissue to achieve a particular, desired result (e.g., RF energy converts to thermal energy and creates small “injuries” to the lower levels of the skin that prompt particular tissue repair and clotting).  As such, and as broadly as claimed, the purpose/goal of applying RF energy to the micro needles is not clear if the cooling unit is also being driven to prevent thermal damage to the tissue.  Clarification is required. 
11.	Claim 17 further recites the limitation “wherein the driving a cooling unit is performed to cool the part of each of the micro needles protruded through the substrate while preventing the cooling of a surface of the tissue” (emphasis added) in lines 16-18.  This recitation renders the claim indefinite, as the scope of the term “preventing” is unclear for the same reasons set forth above in the rejection of independent claim 1.  Clarification is required.   
12.	Claim 18 is rejected as ultimately depending from a claim (claim 17) rejected under 35 U.S.C. 112(b).
13.	Claim 21 recites the limitation “cooling the tissue in contact with a side of the portion of each of micro needles by cooling a protruded part of each of the plurality of micro needles while preventing cooling of the surface of the tissue prior to retrieval of the plurality of micro needles” (emphasis added) in lines 8-10.  This recitation renders the claim indefinite, as the scope of the term “preventing” is unclear for the same reasons set forth above in the rejection of independent claim 1.  Clarification is required.   

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1-4, 6, 8, 14, 15, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0194789 to Ko (“Ko”) in view of U.S. Patent Application Publication No. 2004/0181214 to Garabedian et al. ("Garabedian"), and further in view of U.S. Patent Application Publication No.2007/0073285 to Peterson (“Peterson”).
17.	Regarding claim 1, and as best understood [see rejection under § 112(b) above], Ko teaches a treatment apparatus, comprising: 
a handpiece [body (301) - ¶[0031]; FIG. 3]; 
a tip module [electrode unit (310) - ¶[0031]; FIG. 3] provided at an end of the handpiece [see ¶[0031] (“The electrode unit 310 is formed at an end of the body 301”); FIG. 3]; and 
wherein the tip module [(310)] comprises micro needles [a plurality of needles (312) - ¶’s [0048]-[0050]; FIG. 4] and a substrate [plate (313) - ¶[0048]; FIG. 4] to which the micro needles [(312)] are fixed…, [and]
wherein a portion [surface of end (312a)] of each of the micro needles [(312)] is configured to be inserted into a target tissue… [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4]. 
	A.	COOLING
	Ko is silent regarding cooling, and therefore fails to teach:
	a cooling unit, 
… each of the micro needles comprises a protruded part penetrating the substrate to protrude toward the handpiece in a specific length, 
… the protruded part being positioned opposite to the portion of each of the micro needles [configured to be inserted into a target tissue] with respect to the substrate, and 
wherein the cooling unit is configured to cool the protruded parts of the micro needles respectively while preventing cooling of a surface of the target tissue.  
However, the benefits of cooling a needle electrode array were well known in the art, before the effective filing date of the claimed invention.
	As one example, Garabedian, in a similar field of endeavor, teaches a tissue ablation system including an elongated shaft and a needle electrode array mounted to the distal end of the shaft [Abstract].  Garabedian further teaches that a heat sink is disposed within the shaft in thermal communication with the needle electrode array, which allows thermal energy to be drawn away from the needle electrode array, thereby cooling the electrode array and providing a more efficient ablation process [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include a heat sink for drawing thermal energy away from the micro needles so as to provide a more efficient ablation process, as explicitly taught by Garabedian.  
	B.	EXEMPLARY HEAT SINK CONFIGURATION 
	Peterson, in a similar field of endeavor, teaches an art-recognized, exemplary heat sink configuration used to cool a needle array.
	 For example, and with regard to annotated FIG. 9 of Peterson (provided below), Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9].  Each electrode assembly (110) includes a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112) [see ¶[0066]].
	More particularly, Peterson teaches:
a cooling unit [a source of cooling fluid “FS” with a microprocessor or computer “M” connected thereto for control & monitoring - ¶[0053]], 
each of the ablation electrode assemblies (110) comprises a protruded part penetrating the substrate [the substrate is the distal wall of hub (130) - as indicated in annotated FIG. 9 below] to protrude [away from the distal end of the device] in a specific length [see the “protruded parts” labelled in annotated FIG. 9 below which protrude into the interior of the hub (130); note also ¶[0066] which describes how the proximal end portions (224b) extend through hub (130) and into cavity (132)], 

    PNG
    media_image1.png
    399
    726
    media_image1.png
    Greyscale

ANNOTATED FIG. 9 OF PETERSON
the protruded part being positioned opposite to the portion of each of the ablation electrode assemblies (110) [configured to be inserted into a target tissue] with respect to the substrate [as clearly seen in annotated FIG. 9, the “protruded parts” are on the opposite side of the substrate (distal wall of hub (130)) from the portions for insertion], and 
wherein the cooling unit is configured to cool the protruded parts of the ablation electrode assemblies (110) respectively while preventing cooling of a surface of the target tissue [see ¶[0076] (“In use, as fluid "F" is circulated through chamber 132 of hub 130, fluid "F" circulates over or washes across proximal ends 224b of heat straps 224 of each ablation electrode assembly 110 extending into chamber 132 of hub 130. In so doing, heat and/or energy is/are drawn from each heat strap 224 and, in turn, from each ablation needle 112”); note: Peterson does not teach direct cooling of the tissue surface]. 
In view of Garabedian’s teaching of the benefits of cooling an electrode array using a heat sink, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko and Garabedian to implement an art-recognized, exemplary heat sink configuration used to cool a needle array, including a cooling unit, each of the micro needles comprises a protruded part penetrating the substrate to protrude toward the handpiece in a specific length, the protruded part being positioned opposite to the portion of each of the micro needles [configured to be inserted into a target tissue] with respect to the substrate, and wherein the cooling unit is configured to cool the protruded parts of the micro needles respectively while preventing cooling of a surface of the target tissue, all as taught by Peterson, since such a modification would allow for a more efficient treatment process (as taught by Garabedian).  Further such a cooling configuration was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Peterson), and one of ordinary skill in the art would have been capable of applying this known configuration to the known device of Ko and Garabedian, and the results (cooling) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
18.	Regarding claim 2, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Ko further teaches a controller [control unit (120) - ¶[0035]] configured to control energy applied to the micro needles [¶[0035]].
	Peterson teaches a controller configured to control energy applied to the micro needles and control the cooling unit [see ¶[0053]] so that the micro needles are cooled when the energy is not applied to the micro needles [Peterson teaches that the electrode assemblies (110) can be cooled prior to the delivery of electrosurgical energy - see ¶[0072]].    
19.	Regarding claim 3, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the controller [(120)] is configured to: 
drive a driving unit [driving unit (320) - ¶’s [0037], [0039]; FIG. 4] supporting the substrate so that the micro needles are selectively inserted into the target tissue [¶’s [0051]-[0052]; FIG. 4], [and]
apply the energy when the micro needles have been inserted into the target tissue [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4; see also, e.g., ¶’s [0009], [0039], [0088]-[0091]].
Peterson further teaches control the cooling unit [¶[0053]] so that the cooling unit is operated for a period of time including a time which the micro needles are retrieved from the target tissue [note: Peterson teaches that the electrode assemblies (110) can be cooled prior to the delivery of electrosurgical energy - see ¶[0072]; as broadly as claimed, “retrieved” can include fully retrieved/withdrawn, and it is noted that such a time can include a time while the needles are fully withdrawn and prior to re-introduction at another target site - see ¶[0073]]. 
20.	Regarding claim 4, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	Peterson further teaches wherein the controller is configured to stop the operation of the cooling unit when the micro needles are cooled to a specific temperature or less [e.g., ¶’s [0034], [0053], [0060]-[0062]]. 
21.	Regarding claim 6, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the tip module [electrode unit (310)] is configured to be detachable from the handpiece [see ¶[0044]; FIG. 3], and 
wherein the cooling unit is configured to cool an inner side of the tip module [(310)] in which the protruded parts are positioned [as modified, the micro needles (312) would include protruded portions that extend through the substrate/plate (313) into the inner side of the tip module where they are cooled, as taught by Peterson (discussed with reference to annotated FIG. 9 of Peterson in the rejection of claim 1 above)]. 
22.	Regarding claim 8, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Peterson further teaches wherein the cooling unit is configured to cool the protruded parts of the micro needles using forced convection [Peterson teaches cooling via the circulation of fluid - see, e.g., ¶[0076]; as is known and understood in the art, in convection, heat transfer takes place via the circulation or movement of liquid (in this case cooling fluid)]. 
23.	Regarding claim 14, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein each of the micro needles has a thickness of 200 µm or less [¶[0049]].  
24.	Regarding claim 15, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the energy is RF energy [e.g., ¶[0002]].  Garabedian also teaches wherein the energy is RF energy [Garabedian, e.g., Abstract], as does Peterson [Peterson, e.g., ¶[0077]].
25.	Regarding claim 21, and as best understood [see rejection under § 112(b) above], Ko teaches a method of a treatment of tissue, comprising: 
positioning an insertion unit [electrode unit (310) - ¶[0031]; FIG. 3] on a surface of a tissue [¶[0088] (“the user brings the electrode unit 310 of the hand piece 300 in contact with a patient's skin surface where a surgical procedure is to be conducted”)], the insertion unit [(310)] comprising a plurality of micro needles [a plurality of needles (312) - ¶’s [0048]-[0050]; FIG. 4]; 
inserting a portion of each of the plurality of micro needles into the tissue [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4; see also ¶’s [0088]-[0091]]; 
applying RF energy [¶’s [0002], [0032]] to the plurality of micro needles [e.g., ¶[0050]]; [and]
retrieving the portion of each of the plurality of micro needles from the tissue [e.g., ¶[0079] (“If the step of providing the third high-frequency energy is performed and the necessary surgical procedure is complete, the driving unit 320 drives the interworking unit 330 in a direction in which the interworking unit 330 moves back, thereby completely removing the plurality of needles 312 from the skin (S90)”)]. 
A.	COOLING
	Ko is silent regarding cooling, and therefore fails to teach:
cooling the tissue in contact with a side of the portion of each of micro needles by cooling a protruded part of each of the plurality of micro needles while preventing cooling of the surface of the tissue prior to retrieval of the plurality of micro needles; and 
… wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles.
However, the benefits of cooling a needle electrode array were well known in the art, before the effective filing date of the claimed invention.
	As one example, Garabedian, in a similar field of endeavor, teaches a tissue ablation system including an elongated shaft and a needle electrode array mounted to the distal end of the shaft [Abstract].  Garabedian further teaches that a heat sink is disposed within the shaft in thermal communication with the needle electrode array, which allows thermal energy to be drawn away from the needle electrode array, thereby cooling the electrode array and providing a more efficient ablation process [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include a heat sink for drawing thermal energy away from the micro needles so as to provide a more efficient ablation process, as explicitly taught by Garabedian.  
	B.	EXEMPLARY HEAT SINK CONFIGURATION 
	Peterson, in a similar field of endeavor, teaches an art-recognized, exemplary heat sink configuration used to cool a needle array.
For example, and with regard to annotated FIG. 9 of Peterson (provided above in the rejection of claim 1), Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9].  Each electrode assembly (110) includes a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112) [see ¶[0066]].
	More particularly, Peterson teaches:
cooling the tissue in contact with a side of the portion of each of micro needles by cooling a protruded part of each of the plurality of micro needles [see the “protruded parts” labelled in annotated FIG. 9 above which protrude into the interior of the hub (130); note also ¶[0066] which describes how the proximal end portions (224b) extend through hub (130) and into cavity (132)] while preventing cooling of the surface of the tissue prior to retrieval of the plurality of micro needles [see ¶[0076] (“In use, as fluid "F" is circulated through chamber 132 of hub 130, fluid "F" circulates over or washes across proximal ends 224b of heat straps 224 of each ablation electrode assembly 110 extending into chamber 132 of hub 130. In so doing, heat and/or energy is/are drawn from each heat strap 224 and, in turn, from each ablation needle 112”); note: Peterson does not teach direct cooling of the tissue surface]; and 
… wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles [as clearly seen in annotated FIG. 9 above, the “protruded parts” are on the opposite side of the substrate (distal wall of hub (130)) from the portions for insertion].
In view of Garabedian’s teaching of the benefits of cooling an electrode array using a heat sink, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko and Garabedian to implement an art-recognized, exemplary heat sink configuration used to cool a needle array, including cooling the tissue in contact with a side of the portion of each of micro needles by cooling a protruded part of each of the plurality of micro needles while preventing cooling of the surface of the tissue prior to retrieval of the plurality of micro needles, and wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles, all as taught by Peterson, since such a modification would allow for a more efficient treatment process (as taught by Garabedian).  Further such a cooling configuration and technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Peterson), and one of ordinary skill in the art would have been capable of applying this known configuration and technique to the known device and method of Ko and Garabedian, and the results (cooling) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 



26.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko, Garabedian, and Peterson, as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2012/0158100 to Schomacker (“Schomacker”).  
27.	Regarding claim 5, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ko, Garabedian, and Peterson, however, does not teach:
wherein the specific temperature is a temperature at which tissue coagulation or ablation does not occur.  
	However, it was well known in the art, before the effective filing date of the claimed invention to control cooling based on desired outcomes. 
As an example, Schomacker, in a similar field of endeavor, teaches a treatment apparatus, comprising a housing [handpiece (172) - ¶[0088]; FIG. 9], an insertion unit [apparatus (10) - ¶[0035]; FIG. 1] provided on one side of the housing [(172)] [see ¶[0088]; also clearly shown in FIG. 9] and formed to be inserted into a tissue through a tissue surface [apparatus (10) includes needle array (26) comprising a plurality of needles (50) designed to pass into the skin - ¶’s [0035], [0038]-[0040]; FIG. 1], and a cooling unit [cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] cooling a part of the insertion unit [(10)] [cooling plate (18) is located within apparatus (10) (FIG.1); further, the needles (50) of the needle array (26) of apparatus (10) pass through holes (46) in plate (18) - ¶[0038]; FIG. 1].  
Schomacker further teaches cooling to a specific temperature at which tissue coagulation or ablation does not occur [the cooling unit is provided to prevent thermal injury (see ¶’s [0063], [0080]) such as that caused during the application of RF energy (ablation/coagulation)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson to cool to a desired temperature based on a desired clinical outcome or objective, including, e.g., cooling to a temperature at which tissue coagulation or ablation does not occur, since such a cooling technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Schomacker), and one of ordinary skill in the art would have been capable of applying this known cooling technique to the known device of Ko, Garabedian, and Peterson, and the results (cooling to a desired temperature to achieve a desired outcome) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

28.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko, Garabedian, and Peterson, and further in view of U.S. Patent Application Publication No. 2010/0010480 to Mehta et al. ("Mehta").
29.	Regarding claim 9, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Ko (as modified to include the cooling configuration of Peterson as described above in the rejection of claim 1) further teaches that the tip module is configured to seal the handpiece when engaged with the handpiece [note: since Peterson teaches that cooling can be effected by circulating a cooling fluid in hub (130), it is the Examiner’s position that the tip module (310) of Ko (as modified) would also be sealed, otherwise the cooling fluid would flow/seep from the device in an uncontained manner].
The combination of Ko, Garabedian, and Peterson does not, however, teach:
the cooling unit comprises a fan.  
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] configured to comprise a fan [see ¶[0099]] preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing [¶’s [0098]-[0099]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that the cooling comprises a fan, so as to further facilitate and enhance cooling.  
30.	Regarding claims 10-11, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ko, Garabedian, and Peterson does not, however, teach:
wherein the cooling unit is a heat sink comprising a cooling fin, 
wherein a first surface of the heat sink is configured to be in contact with the protruded parts, and 
the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [and]  
wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts.  
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] configured to comprise a fan [see ¶[0099]] preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing [¶’s [0098]-[0099]], and 
wherein the cooling unit is a heat sink comprising a cooling fin [heat sink (242) comprises “fins” - see FIG. 3B], 
wherein a first surface of the heat sink is configured to be in contact with the protruded parts [as broadly as claimed, the heat sink (242) is in working contact with the working end of the device via heat pipes (240) - FIG. 3B], and 
the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [FIG. 3B] [and]  
wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts [¶’s [0098]-[0099]; FIG. 3B].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that the cooling unit is a heat sink comprising a cooling fin, wherein a first surface of the heat sink is configured to be in contact with the protruded parts, and the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [and] wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts, as taught by Mehta, since such a modification amounts merely to the substitution of one known cooling configuration for another, yielding predictable results (cooling) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

31.	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko, Garabedian, and Peterson, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0179531 to Nebrigic et al. ("Nebrigic").
32.	Regarding claim 12, the combination of Ko, Garabedian, and Peterson teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Ko, Garabedian, and Peterson does not, however, teach:
wherein the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded parts so that the protruded parts are cooled by absorbing evaporation heat (claim 12); nor
wherein the liquefied material comprises cryogen (claim 13).
 Nebrigic, in a similar field of endeavor, teaches treatment apparatus, systems, and methods for mitigating patient pain while treating tissue with high frequency electromagnetic energy [¶[0002]].  More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's tissue [¶[0027]].  The treatment tip includes active electrodes (24, 26, 28, 30) that can be individually powered to deliver electromagnetic energy to the tissue [¶[0028]].
	Nebrigic further teaches that a control valve (not shown) in either the treatment tip (14) or handpiece (12) is used to deliver a cryogen spray to the back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded parts [note: while the number of holes for dispensing the cryogen spray is not specified in Nebrigic, such a selection would have been an obvious matter of design choice] so that the protruded parts are cooled by absorbing evaporation heat, and wherein the liquefied material comprises cryogen, since such a modification amounts merely to the substitution of one known cooling configuration for another, yielding predictable results (cooling) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

33. 	NOTE:  While claims 17 & 18 are not currently subject to a rejection under either 35 U.S.C. § 102 or § 103, the claim objections and the rejections under 35 U.S.C. § 112(b) set forth above have precluded a determination of allowability at this time. Upon correction of the issues underlying the objections and the § 112(b) rejections, the allowability of claims 17 & 18 will be reconsidered by the Examiner.

Response to Arguments
34.	As noted above, the 05/24/22 Amendment has overcome the objections to the drawings and claims, and the rejections under §§ 112(b), 102, & 103 previously set forth in the 03/03/22 Action.    
35.	New claim objections and new grounds of rejection under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794